Judgment, Supreme Court, Bronx County, rendered March 13, 1974, dismissing, after a hearing, relator’s writ of habeas corpus, unanimously reversed, on the law and in the interest of justice, and the matter remanded for a new hearing. At issue is whether relator was properly credited with "good time” and whether certain "good time” initially credited was properly revoked. The documentation at the first hearing was incomplete to the extent that the particulars of relator’s sentencing history were not presented to the court. We have, accordingly, in the interest of justice, remanded the matter for a new hearing. Concur— Markewich, J. P., Lupiano, Capozzoli, Lane and Nunez, JJ.